Case 6:18-bk-18246-SY   Doc 14 Filed 10/08/18 Entered 10/08/18 16:14:07   Desc
                         Main Document     Page 1 of 4
Case 6:18-bk-18246-SY   Doc 14 Filed 10/08/18 Entered 10/08/18 16:14:07   Desc
                         Main Document     Page 2 of 4
Case 6:18-bk-18246-SY   Doc 14 Filed 10/08/18 Entered 10/08/18 16:14:07   Desc
                         Main Document     Page 3 of 4
Case 6:18-bk-18246-SY   Doc 14 Filed 10/08/18 Entered 10/08/18 16:14:07   Desc
                         Main Document     Page 4 of 4
